Fourth Court of Appeals
                                         San Antonio, Texas
                                                 July 25, 2022

                                            No. 04-22-00141-CV

              IN RE REYNOLDS ENERGY TRANSPORT, LLC AND REYNOLDS
                             TRANSPORTATION, INC.

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-00620
                            Honorable David A. Canales, Judge Presiding


                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        Relator filed its original petition for writ of mandamus on March 8, 2022. On March 31,
2022, real party in interest filed a response to the petition. On June 21, 2022, real party in
interest filed a letter informing this court that a settlement had been reached between the parties
and a motion to dismiss would be forthcoming. On July 8, 2022, relator filed a letter informing
the court that the parties had not yet executed the settlement documents. Relator stated that it
would file a motion to dismiss when it receives notice that the settlement documents have been
executed.

        We ORDER relator to file a motion to dismiss or an advisory informing this court of the
status of this case, August 8, 2022. If relator does not file a motion to dismiss or an advisory by
August 8, 2022, this proceeding will be dismissed for want of prosecution. See TEX. R. APP. P.
42.3(b).

           It is so ORDERED on July 25, 2022.




1
 This proceeding arises out of Cause No. 2019-CI-00620, styled Andrew Marvin Stock as Next Friend of Dianna
Sue Marable v. Reynolds Energy Transport, LLC, et. al, pending in the 57th Judicial District Court, Bexar County,
Texas, the Honorable Antonia Arteaga, presiding. The Honorable David Canales signed the order at issue in this
original proceeding.
                                     PER CURIAM
ATTESTED TO: _____________________
            MICHAEL A. CRUZ,
            CLERK OF COURT